Title: To George Washington from Edward Newenham, 12 February 1792
From: Newenham, Edward
To: Washington, George



Dear Sir
12th Feby 1792

I wrote to your Excellency last December, which I hope you receved; it contained the account of the Violent Proceedings of the Popish Party in this Kingdom; they demand Equal rights in Every thing with the Protestants—if they obtained half of what they asked, they would, at once, become our Rulers; & overturn our Constitution in Church & state; they are grown bold from their Numbers & late meetings; they insult us in all their public meetings & public papers; the public papers, which are Numerous, are all in the hands of Papists, so that we Cannot get even an Essay into them, except one Ministerial paper—thus the Protestants are cut off from a Communication with Each other, & nothing gets into the Country papers, but Popish Resolutions.
This Country is beginning to rize in Wealth & Trade; the Present is the best Government, we have had these many years; I send you the accounts laid before Parliament, & also the Minister’s Speech, & statement, together with a Magazine.
This Letter is consigned to Messrs OBrein, who promised to forward my last; they are attentive & therefore hope you will receve this in due Time.
I have received many Curious seeds of Trees & Shrubs from Mrs Montgomery, who was much regarded & Esteemed here; whereever she Visited, She made Friends—but was very Ungenerously treated by one of her Late much respected Husbands relations.
We have now a dispute between the Two parties in Parliament, Each Striving for Power—Part of my Constituents desired me to Support Government on the East India Trade—I did so, & then a Numerous Meeting of them was held, Where I received different Instructions, accordingly I Explained their sentiments on the Next day to Parliament—it is impossible for an honest Man, if

he was an Angel, to please the Body of the People, as they are so divided—I wish myself out of Parliament, for I find all are pushing for places & Pensions—& I lost above £30,000 by my Voting honestly—as follows, my Employment in the year 1760 Cost me £5000, I was then orderd by Government to buy a seat in Parliament in 1768, which cost me £2000—I was turned out in 1770 & obliged to pay £900 which they said I owed—but which I never receivd—the Employment was then £1000 a year So that I actualy lost more than £30,000, as I am 22 years out of it, & my £7000 principal Money ⟨illegible⟩—this, to a younger Brother with a Large & Numerous Family, has been an imposable Loss—one Patriotic Man, Mr Nicholson, left me a Legacy of £1000—yet I have withstood Every temptation for 22 years—& never asked a favor for myself or Younger Sons—who are totaly unprovided for.
By all accounts from France, Matters seem to be in a proper Train of Settling their new Government, if their own troopes on the Frontiers do not improperly attack or insult the German Territories—it may be occasioned by the Maneuvres of the Aristocratics, who under pretence of a Defence, may push themselves forward into Germany—it is a Luckey Circumstance for France, that the Low Countries are in a state of Insurrection, as the Emperor must be in Constant Dread of loosing them; My fourth Son who is settled at Marsailles in France, writes me word, that all is peace in that part of France, that Credit is rising, & Trade flourishing.
our Debates are Very Violent in respect to Popery, last night; but the papers will not be printed before this Ship (the Merchant) sails for New Yorke, so that I Cannot Send them by this Oppertunity—A Mob Surrounded the Parliament house a few Nights agoe, & Committed great riots, broke the Windows & Globes—among the rest, I got an Ugly blow of a Stone on my hand.
After a Very wet Month of January, we are getting a good Month of February, & the Spring begins well, yet Hay bears a great Price & oates continue to rize—Meat is Cheap—& Many, among the Merchants, is in plenty.

The Bearer of this Letter Captain Williams of the Ship (Merchant) of New Yorke is a Virginian, & fought under your Banners at Morris Town & Crossed the Delaware at the Memorable Action of Trenton, consequently he will recive Every mark of Respect from me; He dines with me this day, to Drink your Health—he is an agreable Man, & recounts, without Exaggeration, all the Actions he was in; being a Virginian my assiduity shall be doubled to him.
Lady Newenham & all this Family join me in most affectionate & Sincere wishes for yours & Mrs Washingtons best health & Constant Happiness—I have the Honor, to be, Dear Sir with the most perfect Esteem & respect your most obt & most Hble Sert

Edward Newenham

